      Case 1:18-cv-01370-LJV-MJR Document 85 Filed 10/09/20 Page 1 of 7




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 MOHAMMED DARWISH,

                Plaintiff,

           v.                                             18-CV-01370-LJV-MJR
                                                          DECISION & ORDER
 MICHAEL POMPEO, Secretary of State;

 CHAD F. WOLF, 1 Acting Secretary of the
 Department of Homeland Security;

 U.S. DEPARTMENT OF STATE;

 U.S. DEPARTMENT OF HOMELAND
 SECURITY;

 JAMES LIGHT, Customs and Border
 Protection Officer;

 ANDREW LIPKIND, Assistant Chief
 Counsel,

                Defendants.



       On November 29, 2018, the plaintiff, Mohammed Darwish, commenced this

action under Immigration and Nationality Act (“INA”), 8 U.S.C. §§ 1101-1537; Bivens v.

Six Unknown Agents, 403 U.S. 388, 398 (1971); and the Federal Tort Claims Act

(“FTCA”), 28 U.S.C. §§ 1346(b)(1), 2671. Docket Item 1. On December 7, 2018,

Darwish filed an amended complaint (“first amended complaint”). Docket Item 17. On



       1 When “a public officer who is a party in an official capacity . . . ceases to hold
office while the action is pending[, t]he officer's successor is automatically substituted as
a party.” Fed. R. Civ. P. 25(d). The Clerk of Court shall substitute the current Acting
Secretary of the Department of Homeland Security, Chad Wolf, for Kirstjen Nielsen.
      Case 1:18-cv-01370-LJV-MJR Document 85 Filed 10/09/20 Page 2 of 7




August 1, 2019, the defendants moved to dismiss the first amended complaint, Docket

Item 42; Darwish responded in opposition to that motion on October 24, 2019, Docket

Item 54, and the defendants replied on November 25, 2019, Docket Item 60.

      On October 29, 2019, Darwish moved to file a second amended complaint.

Docket Items 55, 70. Defendants Pompeo, Wolf, the U.S. Department of State, and the

U.S. Department of Homeland Security (“DHS”) (collectively, “the moving defendants”)

responded in opposition to that motion on December 5, 2019, Docket Item 61; Darwish

replied on February 3, 2020, Docket Item 70; and the moving defendants sur-replied on

August 4, 2020, Docket Items 78, 79.

      On January 31, 2020, Darwish moved for an enlargement of time in which to

serve the second amended complaint on defendants Light and Lipkind. Docket Item 69.

      In the meantime, the case had been referred to United States Magistrate Judge

Michael J. Roemer for all proceedings under 28 U.S.C. §§ 636(b)(1)(A) and (B). Docket

Item 57. On August 19, 2020, Judge Roemer issued a Report and Recommendation

(“R&R”) finding that (1) the moving defendants’ motion to dismiss, Docket Item 42,

should be denied as moot; (2) Darwish’s motion to file a second amended complaint,

Docket Item 55, should be granted in part and denied in part; and (3) Darwish’s motion

for an enlargement of time to effect service on defendants Light and Lipkind, Docket

Item 69, should be granted and the Court should “deem[ ] the prior service [on January

8, 2020,] timely.” Docket Item 80. With respect to the second finding, Judge Roemer

specifically recommended that counts one, two, three, and seven of the second

amended complaint be dismissed; that counts four and five, asserting Bivens claims

against defendants Light and Lipkind, be allowed to proceed; and that Darwish be



                                           2
      Case 1:18-cv-01370-LJV-MJR Document 85 Filed 10/09/20 Page 3 of 7




granted leave to replead count six, asserting an FTCA claim against the United States,

to include facts showing that he had exhausted administrative remedies. Id.

       On September 1, 2020, the moving defendants objected to the R&R. Docket

Item 81. They did not object to Judge Roemer’s recommendation that Darwish’s Bivens

claims be permitted to proceed and that he be granted leave to replead his FTCA claim,

but they did object to the R&R‘s “implicit finding” that defendants Light, Lipkind, and the

United States “were properly served with the [a]mended [c]omplaint.” Id. at 2, 4. On

September 22, 2020, Darwish responded to the objections, Docket Item 81, and on

September 22, 2020, the moving defendants replied. Docket Item 83.

       A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). The court must

review de novo those portions of a magistrate judge’s recommendation to which a party

objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). But neither 28 U.S.C. § 636

nor Federal Rule of Civil Procedure 72 requires a district court to review the

recommendations of a magistrate judge to which no objections are raised. See Thomas

v. Arn, 474 U.S. 140, 149-50 (1985).

       This Court has carefully and thoroughly reviewed the R&R; the record in this

case; the objection, response, and reply; and the materials submitted to Judge Roemer.

Based on that de novo review, the Court accepts and adopts Judge Roemer’s

recommendations to deny the moving defendants' motion to dismiss as moot; to grant

Darwish’s motion to file the second amended complaint but to dismiss those claims as




                                             3
       Case 1:18-cv-01370-LJV-MJR Document 85 Filed 10/09/20 Page 4 of 7




to which amendment would be futile; and to grant Darwish’s motion for an enlargement

of the time to effect service. 2

       In granting Darwish’s motion to amend his complaint, Judge Roemer found that

Darwish’s service of Light and Lipkind was “timely” under Rule 4(m). Docket Item 80 at

21 n.11. 3 He made no finding with respect to the sufficiency of that service. 4 And to the

extent any such finding might be implied from other parts of the R&R, the conclusion

would be no more than dicta. The issue of the propriety of service was not before

Judge Roemer, and courts do not have an independent duty to confirm, in the early

stages of litigation, that they have personal jurisdiction over parties. Cf. Sinoying

Logistics Pte Ltd. v. Yi Da Xin Trading Corp., 619 F.3d 207, 213 (2d Cir. 2010)

(“Because personal jurisdiction can be waived by a party, a district court should not

raise personal jurisdiction sua sponte when a defendant has appeared and consented,


       2Darwish has not objected to any portion of the R&R, and his time to do so has
expired. Although not required to do so in light of the above, this Court nevertheless
has reviewed those portions of Judge Roemer’s R&R to which no objection was raised.
Based on that review and the absence of any objections, the Court accepts and adopts
those recommendations as well.
       3  The moving defendants raised the issue of timeliness with respect to Light and
Lipkind in their opposition to Darwish’s motion to amend, but they did not raise the issue
of sufficiency as to those defendants. See Docket Item 61 at 12-14. Indeed, doing so
would not have been possible given that defendants Light and Lipkind were not served
until January 6, 2020—one month after the moving defendants opposed Darwish’s filing
the second amended complaint. See Docket Items 67, 68. And in opposing Darwish’s
second amended complaint, the moving defendants did not raise any issue regarding
service on the United States, instead arguing that Darwish had failed to exhaust
administrative remedies. See id. at 15-18.
       4 The moving defendants appear to acknowledge as much in their reply to this
Court: “There is no discussion in the R&R of the adequacy of service on Light, Lipkind,
or the United States, nor does the R&R contain any analysis of the provisions regarding
service . . . . Therefore, [Darwish] cannot argue that [Judge Roemer] addressed the
question of adequacy of service.” Docket Item 84 at 2.

                                             4
       Case 1:18-cv-01370-LJV-MJR Document 85 Filed 10/09/20 Page 5 of 7




voluntarily or not, to the jurisdiction of the court. But when a defendant declines to

appear, a plaintiff generally proceeds by means of a motion for default judgment, and

we agree with our sister circuits that before a court grants a motion for default judgment,

it may first assure itself that it has personal jurisdiction over the defendant.” (alteration in

original) (citations omitted)).

       The same is true with respect to the moving defendants’ objection about the

sufficiency of Darwish’s service upon the United States. The United States was not a

party to the first amended complaint, and Judge Roemer had no independent duty to

address the issue of service in deciding whether to grant Darwish leave to amend.

Courts do not operate to “declar[e] the meaning of the law in a vacuum [or] construct[ ]

generalized legal rules unless the resolution of an actual dispute requires it.” Nat'l Org.

for Marriage, Inc. v. Walsh, 714 F.3d 682, 688 (2d Cir. 2013).

       In short, Judge Roemer was not asked to decide whether Darwish’s service of

the non-moving defendants was sufficient, and so this Court has no occasion to

comment on that issue. If Light, Lipkind, and the United States wish to challenge the

sufficiency of service—or if Darwish wants leave to effect service in a different

manner—doing so remains within those parties’ prerogatives.


                                       CONCLUSION


       For the reasons stated above and in the R&R, the defendants' motion to dismiss

the first amended complaint, Docket Item 42, is DENIED as moot; the plaintiff’s motion

to amend his complaint, Docket Item 55, is GRANTED; certain claims in the second

amended complaint, Docket Item 70-1, are DISMISSED; and the plaintiff’s motion to

extend his time to serve defendants Light and Lipkind, Docket Item 69, is GRANTED.

                                               5
       Case 1:18-cv-01370-LJV-MJR Document 85 Filed 10/09/20 Page 6 of 7




                                           ORDER


          In light of the above, IT IS HEREBY

          ORDERED that Darwish’s motion to file a second amended complaint is

GRANTED; and it is further

          ORDERED that counts one, two, three, and seven of the second amended

complaint, Docket Item 70-1, are DIMISSED; and it is further

          ORDERED that the Clerk of Court shall terminate defendants Pompeo, Wolf,

U.S. Department of State, and U.S. Department of Homeland Security as parties to this

action; and it is further

          ORDERED that Darwish’s motion to enlarge his time to effect service on

defendants Light and Lipkind is granted and any prior service on January 8, 2020, is

deemed timely; and it is further

          ORDERED that defendants Light and Lipkind shall answer, move against, or

otherwise respond to the second amended complaint consistent with the obligations

imposed by the Federal Rules of Civil Procedure; and it is further

          ORDERED that Darwish may amend his second amended complaint within 30

days to assert a cognizable claim under the FTCA against the United States; and it is

further

          ORDERED that if Darwish does not amend his claim against the United States

within 30 days of the date of this order, his claims against the United States shall be

dismissed and the Clerk of Court shall terminate the United States as a party to this

action without further order; and it is further




                                                  6
      Case 1:18-cv-01370-LJV-MJR Document 85 Filed 10/09/20 Page 7 of 7




         ORDERED that the case is referred back to Judge Roemer under 28 U.S.C. §

636(b)(1)(A) to hear and determine all non-dispositive pretrial matters in this case.



         SO ORDERED.



Dated:         October 9, 2020
               Buffalo, New York



                                              /s/ Lawrence J. Vilardo
                                             LAWRENCE J. VILARDO
                                             UNITED STATES DISTRICT JUDGE




                                             7
